Citation Nr: 1243698	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-37 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than June 18, 2008 for a 50 percent evaluation for bilateral hearing loss.

2.  Whether new and material evidence was received in order to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.  His service from September 1971 to July 1972 was under conditions that VA has determined is dishonorable.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions which were issued by the Regional Office (RO) in Winston-Salem, North Carolina.

The merits of the claim of entitlement to service connection for posttraumatic stress disorder are the subject of the remand below.  The remand will be sent to the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to an increased rating for bilateral hearing loss on October 23, 2003.

2.  A VA examination showing entitlement to a 50 percent evaluation for bilateral hearing loss was conducted on September 5, 2008.

3.  The Veteran's claim of entitlement to service connection for PTSD was previously denied in a February 2008 rating decision.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

4.  The evidence received since the February 2008 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 18, 2008 for a 50 percent evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2012).

2.  A February 2008 rating decision denying entitlement to service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2012).

3. New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  With respect to his claim of entitlement to service connection for PTSD, VA notified the Veteran in November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This letter also explained that the Veteran's claim had been previously denied, the reason for the denial, and that new and material evidence was necessary in order to successfully reopen his claim.  This case was most recently readjudicated in December 2011.  

The Veteran's claim of entitlement to an earlier effective date for a 50 percent rating for a bilateral hearing loss is a downstream issue from his claim for an increased rating for that disability.  As such, VA is not required to issue a new VCAA letter.  See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  A statement of the case addressing this issue in September 2009, and this claim was most recently readjudicated in December 2011.

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  While the Veteran contends in correspondence that additional audiological evaluations took place between 2002 and 2008, review of the VA treatment records in the regular and electronic claims files do not show any such evaluations, although there are some references to hearing aid repairs.  

Earlier Effective Date

The Veteran contends that he should receive an effective date earlier than June 18, 2008 for his 50 percent evaluation for bilateral hearing loss.  The Veteran contends that the proper effective date should be the date of his claim in October 2003.

The assignment of effective dates of awards of VA benefits are governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of an award based on a claim for an increased rating "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an increased rating claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (emphasis added).

The law provides an exception to this general rule governing claims for increased ratings.  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); (explaining that 38 C.F.R. § 3.400(o)(2) applies to a claim where an increase in disability precedes the claim so long as that claim is received within one year after the increase, otherwise the general rule in 38 C.F.R. § 3.400(o)(1) applies).

In this case, the Veteran filed a claim of entitlement to an increased evaluation for his hearing loss in October 2003.  At that time, the Veteran's hearing loss was rated as 20 percent disabling, based on an August 2002 VA examination that showed an average decibel loss of 61 in the right ear and 73 in the left ear.  Speech discrimination was 86 percent in the right ear and 54 percent in the left ear.  This yielded a level III impairment of auditory acuity in the right ear and a level VIII impairment of auditory acuity in the left ear, per 38 C.F.R. § 4.85, table VI.  

No action was taken on the Veteran's claim until he filed additional correspondence that was received by VA on June 18, 2008.  After receiving the June 2008 letter, the Veteran was scheduled for a VA examination, which took place on September 5, 2008.  There are no examination or treatment records documenting auditory thresholds between August 2002 and the September 5, 2008 VA examination, although there were some treatment record references to hearing aid repairs.

The September 5, 2008 VA examination showed an average 88.75 pure tone decibel loss in each ear.  There was an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86(b) in the left ear.  Speech recognition was 64 percent in the right ear and 68 percent in the left ear.  Based on the results of this testing, the Veteran was awarded a 50 percent disability rating for his hearing loss, which the RO made effective June 18, 2008, the date that it received correspondence from the Veteran regarding his claim.  In reviewing materials prepared by the RO, it appears that they erroneously believed that the Veteran had filed a new claim for an increased rating for hearing loss on June 18, 2008, when in actuality he had been enquiring as to the status of his October 2003 claim.  

While the Veteran filed his claim in October 2003, this is not the controlling effective date for the increase in the Veteran's benefits.  As previously noted, 38 C.F.R. § 3.400 provides that the effective date of an evaluation and an award of compensation based on an increased rating claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later." (emphasis added).  In this case, while the Veteran's claim was filed in October 2003, it was not factually ascertainable that an increase in disability had occurred until the September 5, 2008 VA examination showed decreased pure tone thresholds and speech discrimination scores meeting the criteria for the higher rating.  

While the Board acknowledges the Veteran's testimony at the August 2012 hearing that his hearing had worsened at least a few years prior to the date of the VA examination, the Veteran's subjective report of increased difficulty hearing is not equivalent to the results of objective audiological testing upon which disability ratings for hearing loss are based.  Additionally, the fact that the RO granted benefits effective June 18, 2008, apparently on the mistaken assumption that this was the date of the Veteran's claim, does not change the fact that entitlement to the benefit at issue did not arise until September 5, 2008.  As such, there is no basis for an earlier effective date for a 50 percent rating for bilateral hearing loss.  38 C.F.R. § 3.400.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, entitlement to an earlier effective date for a 50 percent rating for hearing loss is denied.


New and Material Evidence

In a February 2008 rating decision, VA denied entitlement to service connection for the Veteran's PTSD because, at that time, service connection for PTSD required corroboration of the existence of a non-combat Veteran's stressor and such corroboration was not obtained in the Veteran's case.  The evidence considered at that time included service treatment records and VA treatment records.  The Veteran did not timely file a notice of disagreement with this decision, which then became final.  38 U.S.C.A. § 7105.  The Board must first ascertain in this case whether new and material evidence has been received.  

The Board acknowledges the change in regulations pertinent to claims of entitlement to service connection for PTSD which occurred after the initial denial of the Veteran's claim for service connection for PTSD.  Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  A showing of a new basis of entitlement to a claimed benefit as a result of an intervening change in law or regulation, 38 U.S.C.A. § 7104(b) does not preclude consideration of the claim even though based on facts in a previously and finally denied claim. Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994).  When a provision of law or regulation creates a new basis of entitlement to benefits, the applicant's claim subsequent to the previously denied claim, asserting rights which did not exist at the time of the prior claim, is necessarily a different claim. Id at 372.  

Changing an evidentiary standard for establishing an element of a claim does not affect a substantive change in the law; that is, it does not create a new cause of action, since no new basis of entitlement is created. Routen v. West, 142 F.3d 1434, 1442 (Fed. Cir. 1998). Thus, liberalization of the evidentiary standard for substantiating the occurrence of an in- service stressor does not constitute a new basis of entitlement such that the Veteran's claim of entitlement to service connection must be reconsidered as an original claim, rather than a claim to reopen. 75 Fed. Reg. 39843, 39851 (July 13, 2010).  Therefore, the Board must determine whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for PTSD.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received after the February 2008 denial of the Veteran's claim included more recent VA treatment records reflecting that the Veteran had been diagnosed with PTSD by various treating mental health professionals, an April 2010 VA examination report which documents that he recounted an incident in service at which time an artillery piece was fired very close to his head which permanently damaged his hearing, and his testimony at an August 2012 hearing in which he related that his battery had been fired on by enemy forces and he lost his hearing due to a close artillery blast.  He related that "war is hell" and that it had affected him badly.  Given the more relaxed evidentiary standard applicable to PTSD claims, this evidence is both new and material.  It was not of record at the time of the prior denial and raises a reasonable possibility of substantiating the claim.

The claim for service connection for PTSD is reopened.


ORDER

Entitlement to an effective date earlier than June 18, 2008 for a 50 percent evaluation for bilateral hearing loss is denied.

New and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD.  

REMAND

The Veteran contends that he has PTSD that is related to his military service.  In this regard, a VA examiner in April 2010 attributed the Veteran's psychiatric symptoms to an anxiety disorder not otherwise specified, and the appellant was granted service connection for that disability.  Nonetheless, he claims he should receive service connection for PTSD.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the disorder in accordance with 38 CFR § 4.125(a), medical evidence linking current symptoms to an in service stressor, and, in some circumstances, credible supporting evidence that the claimed in service stressor actually occurred.  38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, the evidence necessary to establish that an in service stressor actually occurred depended upon whether the veteran "engaged in combat with the enemy."  38 C.F.R. § 3.304(f).  If the evidence showed that the veteran engaged in combat with the enemy or was a prisoner of war (POW) and the claimed stressor was related to those experiences, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, his lay testimony alone was sufficient to establish the occurrence of the claimed in service stressor.  If, however, the veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor was unrelated to the veteran's combat or POW experiences, some evidence corroborating the veteran's lay statements was required in order to establish that an in service stressor actually occurred.  38 C.F.R. 3.304(f)(2) (2009).

The only other exception to the requirement for verification of an in-service stressor in effect at that time involved cases when the Veteran was diagnosed with PTSD during service and the claimed stressor is related to that service.  In such cases, the Veteran's lay testimony alone was sufficient to establish the occurrence of the claimed stressor, absent clear and convincing evidence to the contrary, provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. 3.304(f)(1) (2012).

However, on July 13, 2010 the exceptions to the stressor verification requirement were changed to reduce the evidentiary burden on Veterans.  The current 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support the diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the in service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, the Veteran served in Vietnam as a field artilleryman.  His testimony and description to the VA examiner of an artillery blast in service which damaged his hearing, about which he has nightmares and occasional flashbacks, is sufficient to establish the existence of a stressor under the revised criteria of 38 C.F.R. § 3.304(f).  In this case, the key question is whether the Veteran has PTSD as this experience and his service in Vietnam.  (N.B.  The appellant's service in the Republic of Vietnam was during his term of honorable service.) 

VA treatment records reflect that he was diagnosed with PTSD in July 2006.  Further, the Veteran testified in August 2012, that he was frequently diagnosed with PTSD at the Fayetteville, VA Medical Center.  Indeed, at his April 2010 VA examination the appellant reported continuing to receive care for posttraumatic stress disorder at the Fayetteville facility.  Unfortunately, while treatment records were posted to Virtual VA in December 2011, the records posted appear to date only before 2008.  The records available in the claims folder do not date after 2009.  Hence, it is questionable whether the record is complete.  Therefore, further development is required.

The Veteran was afforded a VA mental health examination in April 2010.  At that time, the Veteran reported that he had difficulty with depression and anxiety since serving in Vietnam.  It was noted the service record reflected complaints of depression, excess worry, and nervous trouble.  He did not receive treatment.  The Veteran was later treated for PTSD at a VA medical center.  The specific criteria for this diagnosis, however, were not specifically elucidated.  The Veteran reported some continued depression and anxiety, but he related this to financial stress and family issues.  He reported mild to moderate anxiety which he stated began while he was in the military.  He also continued to have some moderate insomnia.  He has anger and irritability issues and decreased energy.  He reported occasional panic attacks.  He denied experiencing any stressors after service.  In service, he recalled an incident when he came very close to an artillery piece being fired which caused a permanent hearing impairment.  He states that he had occasional flashbacks of this incident, usually when the local military base was conducting artillery practice.  He has nightmares about the incident once or twice a week, but once he wakes up and gets back to reality the nightmare does not bother him during the day.  Overall, although he had some occasional nightmares and flashbacks about the traumatic incident, it did not appear to be reaching the level of causing significant interference in his day to day activities or significant distress.  The Veteran did not believe that his mental health problems caused any significant troubles with his work, although he was presently unemployed secondary to misconduct at his prior job.  

After conducting an assessment of the Veteran, the examiner addressed PTSD factors.  The examiner acknowledged that the Veteran experienced some nightmares and flashbacks, but they did not appear to be significantly intrusive to the Veteran's life or to cause significant distress.  The Veteran had some mild to moderate issues with increased startle response, hypervigilance, interpersonal guardedness, and avoidance of and exaggerated response to trauma-related triggers, such as artillery practice at the local military base.  Although he did have some reduced interest in social and recreational activities, this was mainly due to factors such as physical issues, lack of energy, and depression which did not appear to be related to PTSD or any other symptoms.  The examiner opined that the Veteran did not appear to meet the full criteria for PTSD.

Despite the findings of the April 2010 VA examiner, because the record appears to be incomplete, the Board cannot conclude without further development that the April 2010 VA examination is adequate for rating purposes.

Therefore, this case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he identify all treatment that he has received for posttraumatic stress disorder since 2008, including any private treatment or VA treatment at any VA facility.  He should be requested to provide a release enabling VA to attempt to obtain his medical records from any identified private provider.  All identified treatment records should be obtained.  VA treatment records must also be obtained.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA psychiatric examination by a physician with appropriate expertise to determine the nature and etiology of any diagnosed posttraumatic stress disorder.  All indicated studies, tests and evaluations deemed necessary must be performed, including psychological testing designed to ascertain whether it is at least as likely as not that the Veteran has posttraumatic stress disorder, that is related to service.  The examiner must assume that the Veteran has a verified stressor based on his service in the Republic of Vietnam.  Following the examination the examiner must opine whether it is at least as likely as not that posttraumatic stress disorder is related to service.  The claims folder, access to Virtual VA, and a copy of this REMAND must be made available to and reviewed by the examiner.  The examiner must provide a complete rationale for any opinion offered.  In so doing the examiner must express an opinion whether she/he agrees with the VA examiner's opinion offered in April 2010, and the reasons for agreeing or disagreeing.

3.  Thereafter, the RO must review the claims folders and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4. The RO should then readjudicate the issue of entitlement to service connection for posttraumatic stress disorder.  In considering whether service connection for posttraumatic stress disorder is in order the RO must consider and document their consideration of the revised provisions of 38 C.F.R. § 3.304(f).  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO must issue a supplemental statement of the case, and provide the appellant and his representative with an opportunity to respond.  The RO is advised that it is to make a determination based on the law and regulations in effect at the time of its decision, to include any further changes in VCAA and any other applicable legal precedent. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


